DETAILED ACTION
This action is a Non-Final under the Track 1 Program.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 37-44), in the reply filed on 07/18/2022, is acknowledged.
Applicants elected “ethanol” or “isopropyl alcohol” as “alcohol”; Applicants also elected “water” with the “alcohol” as species of “aqueous-organic substituents”.  Furthermore, Applicants elected “1,6-diaminohexane” as a species of “diamine” and “maleic acid” as a species of “organic acid”.
A search for Applicants’ elected species of base claim 37 did not retrieve prior art.  See “SEARCH 6” (Expert-/STIC-Conducted prior art and double patent art search using Registry and HCaplus databases of STN).
An extended search for a composition of base claim 37 did not retrieve any prior art with “fumaric acid” as an “organic acid”.  See “SEARCH 6” (Expert-/STIC-Conducted prior art and double patent art search using Registry and HCaplus databases of STN).
The search was extended to a composition of base claim 37 with maleic anhydride as the “organic acid”; but, that search also retrieved no applicable prior art references.  See “SEARCH 6” (Expert-/STIC-Conducted prior art and double patent art search using Registry and HCaplus databases of STN).
Finally, the search was extended to a composition of base claim 37 with maleic acid as the “organic acid”; but that search also retrieved no applicable prior art references.  See “SEARCH 6” (Expert-/STIC-Conducted prior art and double patent art search using Registry and HCaplus databases of STN).
The Election of Species Requirement of July 1, 2022, is withdrawn, as no prior art was found during a search for the full scope of base claim 37.
A review of the instant application’s inventor/assignee/owner names within the “SEARCH 6” STN search results did not retrieve double patent references.
A review of the instant application’s inventor/assignee/owner names within PALM and PE2E SEARCH Databases did not retrieve double patent references.  See “SEARCH 1” through “SEARCH 4” in enclosed search notes.
In the interests of compact prosecution, the Examiner reviewed withdrawn claims 45-46 for 35 USC 101, 102, 103, and 112 and for claim objections.
However, claims 45-46 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/18/2022.
Withdrawn Group II claims 45-46 will be rejoined once Applicants resolve all objections over Group I claims preventing allowance of Group I.
Remedying the objections, below, should expedite allowance.
Current Status of 17/739,099
This Office Action is responsive to the amended claims of May 7, 2022.
New claims 37-44 have been examined on the merits.
Priority
Applicants identify the instant application, Serial #:  17/739,099, filed 05/07/2022, as a continuation of 16/629,377, filed 01/08/2020, which is a national stage entry of PCT/US2018/041408, International Filing Date: 07/10/2018, which claims priority from U.S. Provisional Application 62/530,611, filed 07/10/2017.
The effective filing date is July 10, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 7, 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 38-44 are objected to as these dependent claims should begin with the article -- The -- .  Dependent claims customarily begin with “The” while independent claims begin with “A” or “An”.  Withdrawn claim 46 is similarly objected to for the same rationale.  Please remedy by revising so that each dependent claim 38-44 begins with -- The -- .
Claim 39 is objected to as it contains “rheologic agent”.  Don’t Applicants intend -- rheology agent -- ?  Please remedy accordingly.
Conclusion
Claims 38-44 are objected to for informalities.  See “Claim Objections” section, above.
Claim 37 is presently allowable as written.
There is no known prior art reference that either teaches or anticipates a composition comprising:  (1) a diamine of claim 37; and (2) an organic acid of claim 37; and (3) said diamine/organic acid complex associated within an aqueous-organic medium according to base claim 37.
The reference TOKUYAMA (U.S. 2004/0067212 A1), discloses a skin conditioner composition comprising putrescine (synonymous with 1,4-diaminobutane) (see Example 29 within paragraph [0263]).
However, TOKUYAMA is a close art, and not a prior art reference, since TOKUYAMA is silent as to at least one of maleic acid, maleic anhydride, and/or fumaric acid, which are the organic acids also required by instant claim 37.
Furthermore, there is no known rationale (and no known prior art reference providing said rationale) that would permit modifying the teachings of TOKUYAMA to arrive at the specific organic acids of base claim 37.
The amended claims of 04/11/2022 of co-pending parent 16/629,377 does not constitute a double patent reference against the instant.  There are embodiments of ‘377 claim 37 not covered by instant claim 37, and vice-versa.  For example, ‘377 claim 37 is silent as to the organic acids of instant claim 37 and ‘377 claim 37 is too generic (picking and choosing) with regards to the diamine of instant claim 37.  Furthermore, there is no claim dependent on ‘377 claim 37 that contains a species that would teach or anticipate the instant claim 37.  Furthermore, ‘377 claim 42 has embodiments not covered by instant claim 37, and vice-versa.  For example, ‘377 claim 42 is silent as to the species of diamine (picking and choosing—at best—if one considers genus formula I of ‘377 claim 42) and there is no reason to target any one of instant claim 37’s organic acids from the long list of acids in ‘377 claim 42.  Furthermore, there is no claim dependent on ‘377 claim 42 that contains a species that would teach or anticipate instant claim 37.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625